DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/27/2021, 4/13/2020 was filed after the mailing date of the application on 12/31/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Piero et al (US 201401656533) in view of Kooyman et al (US 20170128879).
Regarding claim 1, De Piero teaches a method of drying compressed air (Abstract, Fig. 1), comprising: supplying compressed air to one side of a first heat exchanger (142a, 118a); supplying refrigerant (109, paragraph 0020) to another side of the first heat exchanger (118); a first mode, the condenser fan (180) blowing air across a second heat exchanger (114) to cool and condense the refrigerant after passing through the compressor (paragraph 0019); in a first mode (Fig. 7) when a demand for the compressed air is above a threshold (118 rises above high temperature limit), a condenser fan (182) and running a compressor continuously (Fig. 7, paragraph 0036) and the compressor compressing the refrigerant after passing through the first heat exchanger (paragraph 0036), and in a second mode (310Y) when a demand for the compressed air is below the threshold (low temperature limit, paragraph 0036), running the 
De Piero teaches the invention as described above but fails to explicitly teach varying a speed of a condenser fan in response to the demand for the compressed air.
However, Kooyman teaches varying a speed of a condenser fan (19) in response to the demand for the compressed air (paragraph 0060, 0063, 0064, 0068) to provide a device that will operate under optimum energy-efficient conditions.

Regarding claims 2 and 17, the combined teachings teach each of the off periods is between 2 and 30 minutes (cycles once every 6 minutes, paragraph 0031 of De Piero).
Regarding claims 3 and 17, the combined teachings teach each of the on periods is between 2 and 30 minutes (cycles once every 6 minutes, paragraph 0031 of De Piero).
Regarding claims 5 and 18, the combined teachings teach preheating and precooling (142a, 142b of De Piero) the compressed air in a third heat exchanger (142 of De Piero) , the compressed air passing through one side of the third heat exchanger before passing through the first heat exchanger, and the compressed air passing through another side of the third heat exchanger after passing through the first heat exchanger (142a, 142b ,Fig. 2 of De Piero).
Regarding claims 6 and 18, the combined teachings teach separating moisture (144 of De Piero) from the compressed air after the compressed air passes through the first heat exchanger (Fig. 2 of De Piero).
Regarding claims 7 and 18, the combined teachings teach converting the refrigerant from a liquid to a gas before the refrigerant passes through the first heat exchanger (116 of De Piero).
Regarding claim 8, the combined teachings teach measuring a first temperature of the refrigerant and determining the on periods and off periods in response to the first temperature (temperature sensor and controller 130, paragraph 0032 of De Piero).
Regarding claim 9, the combined teachings teach the first temperature is measured between an expansion valve (116) and the first heat exchanger (temperature sensor in thermal communication with 118, paragraphs 0032-0033 of De Piero).
Claim 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over De Piero et al (US 201401656533) in view of Kooyman et al (US 20170128879) and in further view of Trnka et al (US 20200400366).
Regarding claim 4, the combined teachings teach the invention as described above but fails to explicitly teach wherein the compressor is a fixed speed compressor.
However, Trnka teaches the compressor is a fixed speed compressor (fixed speed compressor, paragraph 0046) to provide an efficient compressor.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of the combined teachings to include v a fixed speed compressor in view of the teachings of Trnka to provide an efficient compressor.
Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Piero et al (US 201401656533) in view of Kooyman et al (US 20170128879) and in further view of Vaishnav (US 20170059220).
Regarding claim 10, the combined teachings teach the invention as described above but fails to explicitly teach measuring a second temperature of the refrigerant between the first heat exchanger and the compressor, and determining the on periods and off periods in response to a difference between the first temperature and the second temperature.
However, Vaishnav teaches measuring a second temperature (112) of the refrigerant between the first heat exchanger and the compressor (paragraph 0016), and determining the on periods and off periods in response to a difference between the first temperature and the second 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of the combined teachings to include measuring a second temperature of the refrigerant between the first heat exchanger and the compressor, and determining the on periods and off periods in response to a difference between the first temperature and the second temperature in view of the teachings of Vaishnav to efficiently structure when to activate and deactivate the compressor.
Regarding claim 11, the combined teachings teach the invention as described above but fails to explicitly teach wherein the refrigerant passing through the first heat exchanger is cooled below 0.degree. C. during the on periods and the refrigerant within the first heat exchanger warms above 0.degree. C. during the off periods.
However, Vaishnav teaches the refrigerant passing through the first heat exchanger is cooled below 0.degree. C. (-1 degree C, paragraph 0018) during the on periods and the refrigerant within the first heat exchanger warms above 0.degree. C. during the off periods (3 degree C, paragraphs 0018) to prevent freezing and damage to the evaporator. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of the combined teachings to include the refrigerant passing through the first heat exchanger is cooled below 0.degree. C. during the on periods and the refrigerant within the first heat exchanger warms above 0.degree. C. during the off periods in view of the teachings of Vaishnav to prevent freezing and damage to the evaporator.
Regarding claim 12, the combined teachings teach the refrigerant passing through the first heat exchanger is cooled to not less than -10.degree. C. during the on periods (-1 degree C, paragraph 0018 of Vaishnav).
Regarding claim 13, the combined teachings teach the refrigerant within the first heat exchanger warms to not more than 6.degree. C. during the off periods (3 degree C, paragraphs 0018 of Vaishnav).
Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Piero et al (US 201401656533) in view of Kooyman et al (US 20170128879) and in further view of Li et al (US20120291984).
Regarding claim 14, the combined teachings teach the invention as described above but fails to explicitly teach wherein the speed of the condenser fan is varied in the first mode to maintain a constant temperature of the refrigerant such that the speed of the condenser fan is increased to decrease a temperature of the refrigerant and the speed of the condenser fan is decreased to increase the temperature of the refrigerant, the threshold being a speed of the condenser fan in the first mode below a set value.
However, Li teaches wherein the speed of the condenser fan is varied in the first mode to maintain a constant temperature (temperature, paragraph 0039) of the refrigerant such that the speed of the condenser fan is increased to decrease a temperature of the refrigerant (speed increased, paragraph 0039) and the speed of the condenser fan is decreased to increase the temperature of the refrigerant, the threshold being a speed of the condenser fan in the first mode below a set value (speed decreased) to provide an improved system.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the method of the combined teachings to include the speed of the condenser 
Regarding claim 15, the combined teachings teach the condenser fan runs at a constant speed during the on periods (paragraph 0039 of Li).
Regarding claim 16, the combined teachings teach the condenser fan runs at full speed during the on periods (paragraph 0039 of Li).
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Piero et al (US 201401656533) in view of Kooyman et al (US 20170128879) and in further view of Trnka et al (US 20200400366) and Vaishnav (US 20170059220).
Regarding claim 19, the combined teachings teach all the limitations of claim 19. See rejection of claims 4, 8 and 11.
Regarding claim 20, the combined teachings teach all the limitations of claim 19. See rejection of claims 12 and 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
King et al (US 20060080981) teaches a dryer assembly.
Alsenz et al (US 5692387) teaches regulating condenser fan speeds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763